Order entered December 31, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00917-CR

                              FAUSTINO VALDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00331-P

                                          ORDER
       Before the Court is court reporter Lisabeth Kellett’s December 27, 2018 second request

for an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within TEN DAYS of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE